Title: Marquis de Lafayette to John Adams, 8 March 1784
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Adams, John


        
          My dear Sir
          Paris March the 8th 1784
        
        Before I Had a Pointed Reason to write, My friendship for You, and our Common zeal for the Public Had dictated it— But I must Begin with the Article that in My Mind Creates some Uneasiness
        it is writen from Amsterdam that Mr John Adams is very Violent Against the Society of the Cincinnati and Calls it a french Blessing—and that He says, altho’ I Have long Announced an intention to Go to America, I Never fulfill it, which seems to Hint a want of zeal to Comply with the desire of My American friends
        Was I to take the Matter up, as a french Man, I Might tell You, that the french Court Had Not, that I know of, dreamt of the Society Before Count de Rochambeau Was writen to By General Washington— and I Might Add, that Orders, titles, and such other foolish tokens of Vanity, are not more Valued in france, nor earn so Much, As they are in Germany, Russia, Spain, and Great Britain— But As it is as An American that I Engaged, Bled, Negotiated, fought, and Succeeded in our Noble Cause, I only want to Mark out my Conduct to You, whom I Esteem, and whose Esteem, in point of Republicanism particularly, I Hold in the Greatest Value
        The institution in itself I do not Examine—it is worth paying attention to it— should it be dangerous, it must not subsist— Should some parts be exceptionable, Amendments Must Be Made— in Case it is quite Harmless, the American officers Might Be indulged in

that, as the Country is not a little indebted to them— Opinions Must Be Collected, Because Opinions, of Honest Men May differ— Lee was the Hero of Some, General Washington Was Mine, and so on— I don’t loiter into the Merits or demerits of the Society— I only want to Acquaint You with the Part I Have taken
        The Society’s Letters Respecting the french Army were directed to their Generals and Admirals—the Permitting of it, Has Been Considered at Versaïlles, as a Compliment Paid to a large and Meritorious Body of Americans, as a Badge of Union Between the two Countries, and I Had no part to Act in the Business— The part I Acted, Was, 1stly., to Accept for myself, and deliver the Thanks of the Society to American officers pointed out By gñl Washington— 2dly after it Was Accepted By the french officers to deliver it to them in a polite and Brotherly Manner—and When I acted so, I was led By two Motives—the One, because, independant of the Affectionate and dutiful Regard that Binds me to Our Gallant, patriotic Army, independant of What Can Be said in favour of that Free Maçonnery of Liberty, it Has Ever Been My duty and inclination to set up in the Best Light Every thing that is done By a Body of Americans—and When wrong Measures, Such as are some times taken in County or town Meetings Have Been By me disputed for in foreign Compagnies, I will Be still more desirous to see a Proper Respect paid to the Measures of such a Respectable Body as the American officers— My Second Motive is, that Independant of Any Propriety of the Institution in itself, Had I Amendments to propose, it Should Be in America and Not in Europe, and that, on the Moment the Society is Unpopular, a two words Resolve from an Assembly May entirely destroy it, when, if danger is feared, I Heartily would Consent to the destruction.
        I Have not Entered into the Merits of the Assossiation— Your Opinion, and Mine, on the Subject, are not to Have Effect in Europe— Let us Reserve it for America, where it May Be of Use— I only Wanted My Conduct Not to Be Misrepresented to You—and As To My democratic principles, Let it Be Remembered, that at a time When Your Situation Was to the Worst, and My disobeïng this Court Might Be Ruinous, I Went over a Volonteer in the Cause from Which others Could not Recede Unless they Were Deserters.
        As to My Going to America, You know I came With an Instruction to settle a plan of Cooperation— Count de Grasse’s Misfortune postponed it— Negotiations Came on, and You thought I should stay— Count d’Estaing was Employed, and You thought I should Go

with Him— I did not set off Before the Affair of the Six Millions Was settled, as You Well know— When peace was Made, I Returned through Spain— The Minister and Consul Wanted free ports, Wished to Have L’orient, and Had no Instructions to Act officially— Instead of two that Were Promised, four Have Been Given—dunkirk, L’orient, Bayonne, and Marsïelles— That Affair Will Be soon Concluded, and Before the end of May I shall Set out for America— Many Reasons of delay Might Be pleaded— But they did not so much Weigh With me as to Retard the Intended Visit.
        This Confidential Letter I Consider as a personal Mark of Esteem for You, and Respect for Your Opinion— Altho’ We Have differed in a few points, our fundamental principles are the Same— it is not to the Great Man I write Because My popularity, Thank God, is Established in the Kind, Liberal Hearts of the American Nation at Large— it is to the Honest Man, Because, Altho’ Your opinion some times Has seemed to me wrong, Your principles Have Ever Been Right and I greatly Valüe Your Esteem— Adieu, My dear Sir, Let me Hear some times from You and / Believe me affectionately Yours
        
          Lafayette
        
      